DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/23/2022.
Applicant's election with traverse of Group I in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that the process (as amended) also forms a high-density portion, and thus the product is used to make a product with "high density portion", and therefore the process makes the product as claimed. As such, this would mean there is no search burden as both groups would be overlapping in terms of search areas.  This is not found persuasive because the product as claimed can still be made by another and materially different process, such as wherein the product is made by a process that does not require applying heating and pressing, but instead uses UV radiation, light irradiation etc. in order to form the laminate. Additionally, the process as claimed can still be used to make another and materially product, such as wherein the material density of said high density portion is not higher than a material density of the remaining material of said second foil layer.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-density portion” in claim 1 is a relative term which renders the claim indefinite. The term “high-density portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term 'high-density portion' renders the claim indefinite, because it is not clear what 'high-density' is supposed to encompass. How high of a density is a 'high-density portion'? How much higher density of that portion than the rest of the foil would make it a high-density portion? There is no quantitative value provided and this renders the claim indefinite.
Claim 8 recites the limitation "one and the same process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavanhally (U.S PG Pub 20150205046A1 - cited in IDS) and Palm (U.S PG Pub 20150228616A1) and optionally Wickersham (U.S PG Pub 20070084719A1) and further as evidenced by Dettmer (‘The Silicon PCB’ – see NPL attached), and further as evidenced by ‘Silicon Properties’ NPL and ‘Copper Properties’ NPL.
Regarding claim 1, Basavanhally is drawn to a method of forming an assembly by stacking multiple layers with a solder material in between to form electronic devices (Abstract; claim 12; [0001]). Basavanhally discloses a first foil layer (second component/part 32) and second foil layer (first component/part 22) (see annotated figure below for further detail – hereinafter when mentioning the first and second foil layer it is to be understood that the first component of Basanvahally is being interpreted as the second foil layer of the instant invention, and the second component is being interpreted as the first foil layer). 
Basanvahally discloses that the first and second foil layers (components and plates are interpreted as foil layers as they are flat sheet/plates – figures 1-4) can be silicon wafer/material [0006]. As per the instant specification [0037], any suitable foil layer can be used including PCB carrier materials, and it is known for silicon to be used as a carrier material for PCBs, as evidenced by Dettmer (Title statement & page 412 (page 2 of document), Column 2, lines 22-30). In any event, applicant has only claimed a first and second foil layer and as such in the absence of a specific material being claimed, any sheet-like material can be interpreted as a foil layer. 
Basanvahally discloses an opening in the second foil layer (hole 24) and discloses a metal layer (30) in the opening (Figures 1 & 2; [0033-0034]). Basanvahally also discloses a recess (34) in the first foil layer and a metal layer (40) in the recess (Figures 1 & 2; [0033-0035]). Basanvahlly also discloses a step of forming/providing a solder material (42) [0035], and as can be seen in Figure 2, the solder material (42) is on the first foil layer. While Basanvahally does not explicitly disclose the solder material to be formed on the first foil layer prior to laminating, this is merely a difference in the order of method steps, as the end result is the one and the same. The courts have held that the rearrangement of method steps is likely to be obvious and a product of ordinary skill (MPEP 2144.04 (IV)(C)). In any event guidance is provided further below in the prior art by Palm and Wickersham, to form a solder material on a ‘first foil layer’. 
Turning to the steps of defining an increased pressure area, as disclosed in the instant specification [0041-0048], the step of defining an increased pressure area includes providing a different material on or near the second foil layer opening, wherein the material can be a metal layer, i.e. the step of defining an increased pressure area means to provide a pressure inducing structure on or near the second foil layer opening by modifying the material properties, which can include providing a material different from the second foil layer, such as a metal material on or near the opening or in the area around it. Thus, the disclosure of providing a metal layer (30) in the hole (24) of the second foil layer meets the limitations of providing a pressure inducing structure on the second foil layer i.e. defining an area of increased pressure. 
Basanvahally has also disclosed providing the first foil layer with the pressure inducing structure (metal layer 40), and has also disclosed forming a conductor pattern in the first foil layer (heater element 56 and fluid channel 50 are interpreted as the conductor pattern) [0038-0040]. Further, as can be seen from figures 1-2, the solder material is constrained by the opening and the pressure inducing structure laterally (further explanation below in annotated figure). 
Basanvahally also discloses melting the solder material ([0013]; [0035]; Claim 12), which implies that a step of heating and pressing in conducted, however, Basanvahally has not explicitly disclosed the heating and pressing step. 
Finally, regarding determining the final lateral size of opening and this being done in advance to applying heat and pressure, this is already disclosed and implied by Basanvahally, as the opening and recess in the second and first foil layers, respectively, is formed prior to them being laminated and prior to the application and melting of solder material. Further finally, regarding the pressure inducing structure providing increased thermal and mechanical strength, it is known for metals to have greater thermal (thermal conductivity) and mechanical (bulk modulus etc.) strength than silicon. Evidence is also provided by both the ‘Silicon properties’ NPL and the ‘Copper properties’ NPL (taking copper as an example of a reference metal). Further, as already disclosed in instant specification [0041-0048], the addition of a metal layer leads to the increased mechanical and thermal strength.


    PNG
    media_image1.png
    789
    1214
    media_image1.png
    Greyscale


With regards to the steps of forming a solder material on the first foil layer prior to it being arranged together with the second foil layer, this step is known from both Palm and Wickersham. Further, regarding the step of heating and pressing to laminate, this step is also known from Palm.
Palm is drawn to the art of manufacturing semiconductor modules wherein semiconductor dies are bonded to a metal substrate (i.e. also drawn to forming an electronic device) by laminating with a solder material (Abstract; [0001]; [0005-0007]). Palm also discloses a pressure inducing structure (i.e. metal foil) formed on a foil layer (i.e. metal layer) ([0005-0007]; [0040-0043]). Palm discloses forming a solder material on either the semiconductor die (i.e. analogous to first foil layer) or on the metal foil/metal layer composite structure (i.e. analogous to second foil layer) [0041]. Palm also discloses the metal layer/metal foil structure (i.e. analogous to second foil layer and pressure inducing structure) leads to higher package density and higher maximum current for testing usable area of the modules where the dies are attached [0026]. Palm discloses steps of heating and pressing which melts/liquefies the solder material (i.e. operating conditions higher than melting temperature of solder material) when laminating the stack together [0040 & 0043]. Palm also discloses removing the metal foil, and thus discloses a pressure inducing structure being removable or temporary (claim 8 & claim 18; [0036]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Basanvahally with the steps of forming a solder material and applying heat and pressure to laminate, and the metal foil (pressure inducing structure) being removable/temporary as disclosed by Palm, to arrive at the instant invention, in order to obtain a higher package density, and to yield a more stable panel with sub-processes that are more feasible and reliable [0026].
Optionally, Wickersham, drawn to the art of sputtering target assemblies and method of making the same [0001], discloses a first and second foil layer (a target and backing member) and discloses applying a solder material to either the first or second foil or both the foil layers [0019-0020] prior to bringing them into contact and laminating/bonding.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Basanvahally, with the step of forming a solder material prior to laminating, as disclosed by Wickersham, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claims 2-7 & 9, the instant limitations have been disclosed by the combination of Basanvahally, Palm, and Wickersham (see claim 1 rejection above).

Regarding claim 8, Basanvahally has disclosed forming a conductor pattern on the first foil layer and also disclosed forming the pressure inducing structure (metal layer). While Basanvahally has not explicitly disclosed this taking place in one and the same process as claimed, the mere rearrangement of steps is held to be obvious. The courts have held that the rearrangement of method steps (transposition or splitting one step into two) is likely to be obvious and a product of ordinary skill (MPEP 2144.04 (IV)(C)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogawa (U.S Patent 6113724A) and Hoffmeyer (5757073A), both drawn to bonding or laminating multiple layers with solder material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712